Citation Nr: 0005228	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The case returns to the Board following a remand to the 
VAMROC in July 1997.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's PTSD is manifested by chronic depression 
and anxiety, irritability, impaired impulse control with 
outbursts of anger.  The relationship with his long-time 
spouse is not particularly favorable and has been marred by 
episodes of abuse.  The veteran has no contact with other 
family members and has no friends.  He has limited contact 
with co-workers.  The evidence suggests that the veteran has 
maintained employment, at least in part, due to special 
consideration for his disability.  

3.  There is no evidence of loss of contact with or gross 
repudiation of reality, persistent danger of harm to self or 
others, gross impairment of thought processes, or an 
inability to perform activities of daily living.  The veteran 
is functional at his place of employment and prefers to work.  

4.  The veteran's PTSD is productive of no more than severe 
social and industrial impairment.  



CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 61 
Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The VAMROC originally established service connection for PTSD 
in a November 1985 rating decision.  At that time, it 
assigned a 10 percent disability rating. 

In April 1995, the veteran submitted a claim for an increased 
rating.  In connection with that claim, he underwent a VA 
psychiatric examination in May 1995.  It was noted that the 
examination report was based on review of the claims folder 
and an interview.  The veteran had been married for 25 years 
and had one child.  He had done warehouse-type work since 
service.  He was employed with one company from 1973 to 1983, 
switched jobs from 1983 to 1987, and returned to first 
employer in 1987, where he had worked since that time.  The 
veteran was not taking any medications and denied any alcohol 
or drug use.  Subjective complaints included constant extreme 
tension, depression, mood changes, constant thoughts of 
Vietnam, occasional dreams and flashbacks, sensitivity to the 
sound of a helicopter or any type of noise, an inability to 
sleep, low self-esteem, guilt, hypervigilance, exaggerated 
startle response, and difficulty concentrating when nervous.  
He related that he had become quite isolated and withdrawn 
and had no interest in pleasurable activities.  He suffered 
from irritability and outbursts of anger.  He admitted that 
he had hit his wife.  He did not see a future for himself.  
The examiner commented that the veteran's wife was present 
and very supportive.  The veteran was fully oriented and 
cooperative, though somewhat anxious and mistrustful.  His 
mood was anxious and depressed and irritable.  Although his 
affect was mostly controlled, he became more animated and 
agitated as he discussed Vietnam.  He started becoming 
tremulous and even loud.  The veteran was easily rattled and 
confused on questioning.  He had trouble with serial sevens 
due to anxiety.  There was no evidence of delusions, 
hallucinations, or psychosis.  Memory, judgment, and insight 
were intact.  The diagnoses were chronic, delayed, severe 
PTSD and alcohol dependence in remission.  

The veteran was hospitalized at St. John's Medical Center 
from June to July 1995.  He was afraid he was going to hurt 
himself or his wife or daughter.  He admitted to decreased 
appetite and recent weight loss.  Mental status examination 
was significant for flat affect, hallucinations and possible 
delusions, tangential conversation, and suicidal thoughts and 
thoughts of hurting others.  The assessment at admission was 
PTSD and depression with suicidal ideation.  Psychosocial 
stressors were severe.  The Global Assessment of Functioning 
(GAF) score was 20 to 30 (i.e. behavior is considerable 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas).  The American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed., 1994) (DSM-IV).  While hospitalized, 
the veteran participated in therapy and started taking anti-
depressant medication.  The Axis I diagnoses at discharge 
were major depression, reduced to mild to moderate at the 
time of discharge; PTSD, stabilized, for outpatient treatment 
at the time of discharge; and alcohol abuse.  The Axis II 
diagnosis was dependent personality traits.  Psychosocial 
stressors were severe.  The GAF score was noted to have been 
approximately 10 on admission (i.e. persistent danger of 
hurting self or others or occasionally fails to maintain 
minimum personal hygiene or gross impairment in 
communication) and 65 to 70 at discharge (i.e. some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships).  DSM-IV 32.  
Medications included Zoloft and Doxepin.    

In October 1995, the VAMROC received a report from the Vet 
Center concerning the veteran's treatment.  With respect to 
the marital relationship, there was a pattern of encapsulated 
intimacy and a united front.  However, within the 
relationship, there was tension, control, avoidance, 
conflict, and periods of isolation.  The veteran became 
enraged, paranoid, and felt threatened when there was change 
in the home environment.  He reduced stress and anxiety by 
going to his "Vietnam room" and turning on as many lights 
as possible when it was dark.  He veteran spent hours on the 
phone talking to other veterans, which impacted his ability 
to function within the family and at work by focusing 
intensely on combat experiences.  He presented a calm and 
cool façade, which represented a numbing process.  At work, 
the veteran was sensitive to co-workers' careless work habits 
and would confront them.  He also had difficulty with 
authority.  When he was not busy, the veteran started to 
experience intrusive thoughts and became intense and quickly 
upset.  His work situation involved minimal contact with co-
workers.  There were two co-workers with whom he visited.  
The social worker concluded that the veteran's symptoms were 
severe enough to cause impairment in communication and 
reality testing, to impair work relationships, and to lead to 
a suicide attempt and severe depression.

In a November 1995 rating decision, the VAMROC increased the 
disability rating for PTSD to 30 percent.  The veteran timely 
appealed that decision.  

The VAMROC obtained the veteran's VA outpatient medical 
records dated from June 1995 to December 1995.  These records 
showed regular attendance for continued group and individual 
therapy for PTSD.  Psychiatric progress notes repeatedly 
characterized the veteran's PTSD as chronic and severe, 
impacting all areas of daily occupational and social 
functioning.  Notes dated in July 1995 indicated that the 
veteran was unemployable due to the severity of his symptoms.  

The veteran underwent a VA psychiatric examination in January 
1996.  The report indicated that the examiner he reviewed the 
claims folder and interviewed the veteran and his wife for 
purposes of the examination.  The veteran was still married 
and living with wife and daughter and was still employed with 
same company.  Subjectively, the veteran related that he was 
more withdrawn.  He explained that his wife was his best 
friend but that he had no loving feelings.  He had not hit 
his wife in a while.  The veteran also had more trouble at 
work, including difficulty interacting with others and lots 
of trouble with authority.  He expressed anger about a person 
at work being promoted when she did not deserve it and felt 
quite paranoid about co-workers trying to stab him in the 
back.  Symptoms, in addition to those previously reported, 
included occasional difficulty concentrating at work and 
memory loss for names.  He was obsessed with and enjoyed 
watching movies about Vietnam.  He was taking Doxepin and 
Serzone.  During the interview, the veteran was quite anxious 
and suspicious.  The examiner observed that the veteran's eye 
contact was somewhat poor at times.  He was constantly 
fidgety and rocking back and forth, and was sometimes 
wringing his hands.  His wife patted him on the back and held 
his hand.  Mental status examination revealed constricted but 
somewhat angry affect and depressed and anxious mood.  He 
speech was coherent, relevant, and logical.  His answers were 
not tangential.  There was good contact with reality, with no 
evidence of psychosis or hallucinations.  Memory and the 
ability to count and calculate were intact.  The diagnosis 
was chronic, delayed, severe PTSD, depressive disorder 
secondary to PTSD, and alcohol dependence in remission.  
Psychosocial stressors included problems at his place of 
employment.  The GAF score was 50 (serious, bordering on 
moderate, symptoms or difficulty in social, occupational, or 
school functioning). 

In his March 1996 substantive appeal, the veteran asserted 
that using the longevity of his marriage as a measure of 
disability was unfair because he and his wife were engaged 
before his tour in Vietnam.  His family relationships were 
not favorable or effective.  His "caretaking" was a desire 
to continue acting as a medic, as he was in service.  He 
occasionally spoke by phone with two or three Vietnam veteran 
who lived far away.  He was able to maintain employment 
through a "do or die" sense of responsibility.  On the job, 
he sometimes behaved in ways that would get him fired if 
caught or reported.   

Pursuant to the Board's remand, the veteran provided 
information required for requesting medical records from 
Affiliated Psychiatric for treatment rendered in 1996.  In 
September 1997, the VAMROC sent a letter to the facility 
requesting copies of treatment records.  The VAMROC did not 
receive a response.   

The veteran was afforded a VA psychiatric examination in 
August 1997.  He still lived with his wife and daughter and 
worked for the same employer.  He explained that he had a 
very supportive boss who had helped him keep the job in which 
he had little contact with others.  In addition, his 
supervisor was also in service and did not say anything if he 
noticed that the veteran sometimes did not perform very well 
on the job.  Subjectively, the veteran reported a substantial 
decrease in abuse towards his wife, although he felt he was 
not an appropriate father and husband.  He experienced one 
big episode of flashbacks a year and occasional nightmares.  
He woke up during nightmares crying, hyperventilating, and 
panicking.  He had night sweats about three times a week.  
The veteran did not have active thoughts of suicide, though 
he did wish he could die.  He explained that he enjoyed 
watching movies about Vietnam because they helped him 
understand his experiences there.  Other symptoms were 
essentially unchanged.  On examination, the veteran was alert 
and oriented.  He was pleasant but obviously anxious and 
restless, moving his chair around quite a bit.  He related 
his history in an open and honest manner.  He denied 
hallucinations or suicidal or homicidal ideation.  There was 
no evidence of psychotic process.  Insight and judgment were 
fairly good.  Memory was intact.  The diagnosis included PTSD 
and major depression secondary to PTSD.  The examiner 
commented that the veteran had apparently been able to 
continue certain jobs for extended periods of time only 
because of sympathetic supervisors who understood his 
circumstances.  Also, he had been placed in work situations 
where he had basically no real contact with others and could 
thus avoid conflicts.  He was also able to "disappear" and 
regroup when he felt particularly bad.  

In October 1997, the veteran underwent another VA psychiatric 
examination.  The report specified that the examiner had 
reviewed the claims folder.  The veteran had recently turned 
down a promotion because he did not think that he could 
handle the stress of contact with other people of the stress 
of increased responsibility.  He had not missed work in the 
past year because he felt that missing work would make his 
symptoms worse.  At work, he had a list of people he wanted 
to hit with his forklift, which he discussed somewhat 
jokingly.  He did not feel that he would run them over, but 
he felt he should warn them.  The veteran admitted to having 
thoughts of killing a particular woman who patronized him and 
stole his job, but indicated he did not want the guilt or to 
go to prison.  His relationship with his wife was more 
withdrawn and he avoided the family.  He had no close 
friends.  The veteran related that he quit going to PTSD 
therapy because he got extremely angry and was afraid of what 
he might do.  He now avoided reunions or anything that 
reminded him of Vietnam.  Other symptoms were unchanged.  The 
diagnosis included chronic, severe PTSD that significantly 
affected his social and occupational functioning, as well as 
depression secondary to PTSD.  There were severe psychosocial 
stressors.  The current GAF score was 42, with 45 being the 
highest score in the past year.  The examiner commented that 
the veteran had become virtually isolated within the 
community.  He had continuous anxiety sometimes to the point 
of panic, as well as continuous depression that caused him to 
be severely dependent in his job and his wife to feel at all 
worthwhile.  He also had impaired impulse control with severe 
irritability, causing him to just walk away and "get lost" 
at work.  The examiner added that there was no evidence of 
malingering and that the veteran seemed motivated to seek 
treatment and get help. 

In a February 1998 statement, the veteran's wife related that 
the veteran had no contact with his parents or siblings or 
other family and friends.  He trusted no one but herself and 
their daughter.  She kept the marriage together and did not 
believe in divorce.  

In a July 1998 statement, the veteran explained that he was 
always passed up for promotions at work or was unable to bid 
for other jobs because he was unable to concentrate to learn 
new things or adjust to a new environment.  At work, he was 
able to hide out and cool down after a blow up or to keep 
from blowing up.  He never asked for help in order to avoid 
even short conversations.  He exploded without warning and 
often for no reason, and had almost come to blows with co-
workers.  The veteran stated that he sometimes he did things 
just to scare them.  People were afraid of him and did not 
report his behavior.  He spent all his breaks alone.  
Finally, the veteran related that, at work, he talked about 
killing people and kept a hit list that he sometimes posted 
on the forklift.       

The VAMROC received a statement from L.W., one of the 
veteran's co-workers, in March 1999.  He explained that the 
veteran kept to himself at all times, including breaks and 
lunch.  He constantly insulted people, which L.W. thought was 
to drive people away.  He refused any help and got overly 
upset when another employee did not do his job properly.  
L.W. indicated that the veteran seemed just fine one minute 
and blew up for no apparent reason the next minute.  
Sometimes he acted like he was in a trance.  L.W. thought 
that sooner or later the veteran would "go off the deep end 
or hurt someone."  He and some of his other co-workers 
thought the veteran was "just a little bit off his rocker."  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, the Board may apply only the 
previous version of the rating criteria up to November 7, 
1996.  After November 7, 1996, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.     

The Board notes that, in its February 1998 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOGCPREC 9-93.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is in order when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, or when the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (under the previous version of the rating criteria, 
demonstrable inability to obtain or retain employment is a 
satisfactory basis for a 100 percent rating).

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (1999).

In this case, the Board finds that the evidence supports 
entitlement to a 70 percent evaluation, but no more, for 
PTSD, under either version of the rating criteria.  The 
veteran's PTSD is manifested by chronic depression and 
anxiety, irritability, impaired impulse control with 
outbursts of anger.  Although the veteran has been married to 
his wife for many years, the evidence suggests that the 
relationship is not particularly favorable, and has been 
marred by episodes of abuse.  The veteran has no contact with 
other family members and has no friends.  He has limited 
contact with co-workers.  Finally, the evidence suggests that 
the veteran has maintained employment despite his psychiatric 
disability, at least in part, by means of isolated working 
circumstances and special consideration by his supervisors.  
Considering the whole disability picture, the Board finds 
that the criteria for a 70 percent rating under both versions 
of the rating schedule most accurately reflect the veteran's 
level of impairment.  38 C.F.R. § 4.7.  

On the other hand, the Board finds that the preponderance of 
the evidence is against awarding a 100 percent rating for 
PTSD under either version of the rating criteria.  Following 
the veteran's brief hospitalization in June 1995, there is no 
evidence of loss of contact with or gross repudiation of 
reality, persistent danger of harm to self or others, gross 
impairment of thought processes, or an inability to perform 
activities of daily living.  Although VA records from July 
1995 showed an opinion that the veteran was unemployable, the 
veteran is in fact employed, and has been employed on a 
continuous basis with the same employer since 1987.  The 
Board acknowledges that, as discussed above, the veteran 
appears to retain employment with the benefit of at least 
some special consideration.  However, he is clearly capable 
of functioning on the job in his current situation.  In fact, 
the veteran conceded that did not want to miss work because 
he thought his symptoms would worse without being employed.  
Thus, although the veteran clearly suffers severe impairment 
from PTSD, the Board cannot conclude that the overall 
disability picture more nearly approximates the criteria for 
a total schedular rating, under either version of the 
regulations.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. December 29, 1999); 
VAOPGCPREC 36-97.          
  
In summary, the Board finds that the evidence supports 
entitlement to a 70 percent disability evaluation for PTSD.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130, Code 9411 (1999); 38 C.F.R. § 4.132, Code 9411 (in 
effect prior to November 7, 1996).  


ORDER

An evaluation of 70 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

